                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


KARL ANTHONY TANKSLEY,

                     Plaintiff,

V.                                                Civil Action No. 3:19cv229-HEH


MAYOR C. BRUCE ROSE,et al

                     Defendants.


                              MEMORANDUM OPINION
                      (Granting Defendants' Motions to Dismiss)

       This matter is currently before the Court on several motions filed by Defendants.

Karl A. Tanksley ("Plaintiff), who proceeds pro se, filed this suit against fifteen

defendants on April 2, 2019(Compl., ECF No. 1).' On May 15, 2019, Defendants City

of Emporia, Emporia Police Department, and Officer Jerry L. Wright(collectively, the

"Emporia Defendants") filed their Motion to Dismiss for Failure to State a Claim(ECF

No. 10). Shortly thereafter, on May 16, 2019, Defendant Magistrate Thweatte G. Ozlin

filed his Motion to Dismiss(ECF No. 12). Finally, Defendants Special Agent Justin

Godwin, Donna Lamm,and Caroline Quinn filed an Omnibus Motion to Dismiss for


'Five of these defendants—Mayor C. Bruce Rose, Chief ofPolice Thomas Hopkins, Officer
Eric S. Kearney, the City of Wilson, and the Wilson Police Department(collectively, the
"Wilson Defendants")—filed their Motion to Dismiss for Failure to State a Claim on May 21,
2019(ECF No. 18). The Court granted their Motion in a Memorandum Opinion issued
December 9, 2019(ECF No. 56). Therefore, this Memorandum Opinion will address only the
remaining Motions to Dismiss in this matter. The relevant defendants—City of Emporia,
Emporia Police Department, Officer Jerry L. Wright, Magistrate Thweatte G. Ozlin, Special
Agent Justin Godwin,Donna Lamm,Caroline Quinn, and Wilson County Jail—^will be
collectively referred to as "Defendants" in this Memorandum Opinion unless otherwise
indicated.
Failure to State a Claim on June 4, 2019(ECF No. 32), and Defendant Wilson County

Jail filed its Motion to Dismiss for Failure to State a Claim on June 7, 2019(ECF No.

36). The Court will address all of Defendants' Motions in this Memorandum Opinion.

       All parties have filed memoranda supporting their respective positions. (ECF Nos.

11, 13, 33, 37.) The Court will dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before it, and oral argument would

not aid in the decisional process. See E.D. Va. Local Civ. R. 7(J). This Memorandum

Opinion incorporates the facts set out in the Court's December 9, 2019 Opinion(ECF

No. 56).2

       In this lawsuit. Plaintiff brings claims against Defendants for false arrest,

negligence, assault and battery, breach of duty, conspiracy against rights, perjury,

violations of 18 U.S.C. § 242, and violations of42 U.S.C. § 1983. Defendants now seek

to dismiss these claims. For the reasons that follow, the Court will grant Defendants'

Motions to Dismiss.^




^ For a more extensive summation of the facts, see this Court's first Memorandum Opinion in
this case.


^ Plaintiff also filed a Motion for Summary Judgment and Memorandum in Support on
December 11, 2019(ECF No. 58). In an Order issued January 2,2020(ECF No. 63), the Court
stayed briefing—^with respect to Defendants City of Emporia, Emporia Police Department,
Officer Wright, and Magistrate Ozlin—on Plaintiffs Motion pending resolution oftheir Motions
to Dismiss. Therefore, the Court will not address Plaintiffs Motion in this Memorandum
Opinion.
                                I.   STANDARD OF REVIEW


       A motion made pursuant to Federal Rule of Civil Procedure 12(b)(2) challenges

the court's exercise of personal jurisdiction over a defendant. "When a court's personal

jurisdiction is properly challenged ... the jurisdictional question thereby raised is one for

the judge, with the burden on the plaintiff ultimately to prove grounds for jurisdiction by

a preponderance ofthe evidence." Mylan Labs., Inc. v. Akzo, N.V.,2 F.3d 56,60(4th

Cir. 1993)(citations omitted). "Ifthe existence ofjurisdiction turns on disputed factual

questions the court may resolve the challenge on the basis of a separate evidentiary

hearing." Combs v. Bakker, 886 F.2d 673,676(4th Cir. 1989). When, as here, the court

is asked to decide personal jurisdiction without an evidentiary hearing, it may do so based

solely on the motion papers, supporting legal memoranda, and the relevant allegations of

the complaint. Mylan Labs,2 F.3d at 60. Ifthe court proceeds in this fashion,"the

plaintiff need prove only a primafacie case of personal jurisdiction," with the court

drawing "all reasonable inferences arising from the proof, and resolv[ing] all factual

disputes, in the plaintiffs favor." Id. (internal citations omitted)."*
       If the plaintiff makes the requisite showing, the defendant then bears the burden of

presenting a "compelling case" that, for other reasons, the exercise ofjurisdiction would

be so unfair as to violate due process. Burger King v. Rudzewicz,471 U.S. 462,477-78



 "If a plaintiff makes a primafacie showing, this does not settle the issue, as the plaintiff must
eventually prove by a preponderance of the evidence that the assertion of personal jurisdiction
over the defendant is proper either at the trial or at an evidentiary hearing." Jones v. Boto Co.,
498 F. Supp. 2d 822,825 n.5 (E.D. Va. 2007)(citing New Wellington Fin. Corp. v. Flagship
Resort Dev. Corp., 416 F.3d 290, 294 n.5 (4th Cir. 2005)).
(1985).^ Thus,"for a district court to assert personal jurisdiction over a nonresident

defendant, two conditions must be satisfied:(1)the exercise ofjurisdiction must be

authorized under the state's long-arm statute; and (2)the exercise ofjurisdiction must

comport with the due process requirements of the Fourteenth Amendment." Carefirst of

Md,Inc. V. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003).

       The Supreme Court of Virginia has interpreted Virginia's long-arm statute, Va.

Code § 8.01-328.1(A), to confer jurisdiction "over nonresidents who engage in some

purposeful activity in Virginia, to the extent permissible under the Due Process Clause of

the Constitution ofthe United States." Nan Ya Plastics Corp. U.S.A. v. DeSantis, 3>11

S.E.2d 388, 391 (Va. 1989). Thus, according to the United States Court of Appeals for

the Fourth Circuit, the statutory and constitutional inquiries merge, and the reviewing

court is not required "to go through the normal two-step formula for determining the

existence of personal jurisdiction." Owens-Illinois, Inc. v. Rapid Am. Corp. (In re

Celotex Corp.), 124 F.3d 619,627-28(4th Cir. 1997).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943, 952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in


^ In the context of due process analysis, courts have distinguished between the exercise of
general and specific jurisdiction. See ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617,624(4th
Cir. 1997). Here, Defendants' alleged contacts with the Commonwealth form the basis for the
suit, and thus, this Court considers whether these contacts establish specific jurisdiction.
Carefirst ofMd, Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003).
order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl. Corp. v. Twombly,550 U.S. 544, 555(2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations" but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Id. (citations omitted). Thus,the

"[f]actual allegations must be enough to raise a right to relief above the speculative

level," to one that is "plausible on its face," rather than merely "conceivable." Id.

(citations omitted). In considering such a motion, a plaintiffs well-pleaded allegations

are taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son v. Donald P. & Patricia A. Brennan LLC,385 F.3d 836, 841 (4th Cir.

2004)(citation omitted). Legal conclusions enjoy no such deference. Ashcroft v. Iqbal,

556 U.S. 662,678(2009).

       The Court also acknowledges that pro se complaints are afforded a liberal

construction. Laber v. Harvey,438 F.3d 404,413 n.3 (4th Cir. 2006). The Court,

however, need not attempt "to discern the unexpressed intent of the plaintiff." Id, Nor

does the requirement of liberal construction excuse a clear failure in the pleading to

allege a federally cognizable claim. See Weller v. Dep't ofSoc. Servs., 901 F.2d 387,

390-91 (4th Cir. 1990). As the Fourth Circuit articulated in Beaudett v. City ofHampton,

"[pjrinciples requiring generous construction ofpro se complaints are not... without

limits." 775 F.2d 1274, 1278 (4th Cir. 1985). "Though \pro se] litigants cannot, of

course, be expected to frame legal issues with the clarity and precision ideally evident in
the work of those trained in law, neither can district courts be required to conjure up and

decide issues never fairly presented to them." Id. at 1276.

                                    II.    DISCUSSION


A. Defendant Magistrate Ozlin is Entitled to Absolute Judicial Immunity

       Defendant Magistrate Ozlin, a state Magistrate for District 6, serves as a judicial

officer in the Commonwealth Virginia. As a result, he is entitled to immunity for actions

taken within his jurisdiction. See Stump v. Sparkman,98 S. Ct. 1099, 1105 (1978)

(quoting Bradley v. Fisher., 80 U.S. 335, 351 (1871))("A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when he has acted in the 'clear

absence of all jurisdiction.'"); see also Va. Code § 19.2-119(defining "judicial officer" to

include magistrate); Bellamy v. Gates, 200 S.E.2d 533, 535(Va. 1973)("[Jjudicial

officers, acting within their jurisdiction,[are] exempt from liability in civil actions for

their official acts."). This principle applies where money damages are sought. Livingston

V. Guice, No. 94-1915, 1995 WL 610355, at *3(4th Cir. 1995){quoXing Pierson v. Ray,

386 U.S. 547, 554(1967))("[T]he common law has long recognized the 'immunity of

judges from liability for damages for acts committed within their judicial jurisdiction.'").

       In this case. Plaintiff brings claims against Defendant Magistrate Ozlin for false

arrest, negligence, and breach of duty. These claims arise out ofPlaintiffs allegations

that he was falsely arrested in Greensville County, Virginia. (Compl. H 19.) It is patently

clear that, even if these alleged actions occurred. Defendant Magistrate Ozlin was acting

within his authority as a Magistrate when he issued the arrest warrant for Plaintiff. See
Va. Code §§ 19.2-45, 19.2-72. As a result, Defendant Magistrate Ozlin was acting in his

judicial capacity when the alleged acts giving rise to Plaintiffs claims occurred and is,

thus, entitled to judicial immunity from civil liability because Plaintiff seeks only

monetary relief. Therefore, to the extent Plaintiffs claims in Counts I, III, and VI are

brought against Defendant Magistrate Ozlin, they will be dismissed.

B. Defendant Wilson County Jail is an Improper Party

       Defendant Wilson County Jail is an improper party in this action, as it is not an

entity capable of being sued. State law determines whether a governmental body has the

capacity to be sued in federal court. Fed. R. Civ. P. 17(b)(2). The Wilson County Jail

was organized under the laws of North Carolina; therefore. North Carolina law

determines its capacity to be sued.

       Under North Carolina law,"the capacity to be sued exists only in persons in

being" Unless a statute provides otherwise. Wilson v. Fayetteville Police Dep 7, No. 5:13-

CV-178,2014 WL 555663, at *1 (E.D.N.C. Feb. 11, 2014){ciXmg McPherson v. First

Citizens Nat'I Bank,81 S.E.2d 386, 397(N.C. 1954)), Plaintiff directs the Court to no

North Carolina statute authorizing suit against a jail. Furthermore,"North Carolina

federal courts have [] repeatedly held that county jails are not subject to suit

under § 1983." Hill v. Randolph County SheriffDep't, 1:18CV148,2019 WL 873699, at

*2(W.D.N.C. Feb. 22, 2019)(citing Tate v. Franklin, No. 1:09CV230,2010 WL

2266995, at *1, *2(M.D.N.C. June 3, 2010)). This follows from the conclusion that a

jail is a not a person within the meaning of§ 1983. See Harden v. Green, 27 F. App'x

173, 178(4th Cir. 2001).
       Thus, this Court finds that the claims against Defendant Wilson County Jail must

be dismissed because it does not exist as a separate legal entity and is not capable of

being sued. Plaintiff brings six claims against Defendant Wilson County Jail: assault and

battery, and five violations of§ 1983. Therefore, insofar as the claims in Counts IV and

XI are brought against Defendant Wilson County Jail, they will be dismissed.

C. The Court's Exercise of Personal Jurisdiction Over Plaintiffs Claims Against
   Defendants Quinn,Lamm,and Godwin

       Because it has jurisdictional implications, the Court must initially address

Defendants Quinn's, Lamm's, and Godwin's challenge to personal jurisdiction under

Fed. R. Civ. P. 12(b)(2). Under the Due Process Clause, a court may exercise personal

Jurisdiction over a nonresident defendant only if the defendant has "certain minimum

contacts" with the forum state "such that the maintenance ofthe suit does not offend

traditional notions of fair play and substantial justice." Int'l Shoe Co. v. Wash., 326 U.S.

310, 316 (1945). Thus, the question for the Court is whether Defendants Quinn, Lamm,

and Godwin have minimum contacts with Virginia so as to satisfy the requirements of

due process. To establish minimum contacts, the Fourth Circuit considers(1)the extent

to which the defendant purposefully availed itself ofthe privilege of conducting activities

in the forum state;(2) whether the plaintiffs claims arise out of those activities; and (3)

whether the exercise of personal jurisdiction is constitutionally reasonable. Tire Eng'g &

Distrib., LLC v. Shandong Linglong Rubber Co.,682 F.3d 292, 302(4th Cir. 2012).

       Plaintiff asserts a variety of claims against Defendants Godwin,Lamm,and

Quinn. Against Defendant Godwin,Plaintiff brings claims for false arrest, negligence.
conspiracy against rights, breach of duty, kidnapping, and perjury. Plaintiff also brings

claims for negligence and breach of duty against Defendant Lamm. Finally, against

Defendant Quinn, Plaintiff brings claims for conspiracy against rights and violations of

§ 242. Virginia is the forum chosen by Plaintiff for all of these claims. See Int'l Shoe

Co. V. Wash., 326 U.S. at 316("A court may exercise personal jurisdiction over a

nonresident defendant only ifthe defendant has 'certain minimum contacts' with the

forum state ....'")(emphasis added). Yet, the entirety of the misconduct alleged with

respect to the claims against Defendants Lamm and Quinn occurred in the state of North

Carolina.^ {See Compl.      57-62.) As a result, it is patently clear that Defendants Lamm

and Quinn made insufficient minimum contacts with the state of Virginia to justify this

Court's exercise of personal jurisdiction over Plaintiffs claims for negligence and breach

of duty against Defendant Lamm, and for conspiracy against rights and violations of

§ 242 against Defendant Quinn. Thus, Plaintiffs claims against Defendant Lamm in

Counts III and VI, and Defendant Quinn in Counts V and X, will be dismissed.

       As best as can be discerned. Plaintiffs claims against Defendant Godwin—

kidnapping, conspiracy against rights, negligence, breach of duty, perjury, and false arrest

via § 1983—all arise out ofthe same facts.^ {See Compl.fl 17-22, 26-31.) Plaintiffs


^ In his statement offacts. Plaintiff mentions Defendant Lamm in relation to the facts
surrounding Plaintiffs extradition from Virginia to North Carolina. (Compl.^ 19.) However,
because Plaintiff only names Defendant Lamm in Counts III and VI, this Court will not construe
Plaintiffs statement regarding Defendant Lamm as an assertion of a claim for conspiracy against
rights against Defendant Lamm as she is not named in Count V.

^ As is the case with Defendant Lamm,Plaintiff appears to mention Defendant Godwin in
relation to alleged activity at the Wilson County Superior Courthouse. (Compl.^ 57.) However,
Plaintiff does not include Defendant Godwin in any counts related to this alleged activity.
Complaint does not clearly articulate Defendant Godwin's contacts with the state of

Virginia, but it appears that any such contacts arose from Plaintiffs extradition from

Virginia to North Carolina. {Id.) Based on Plaintiffs Complaint, the alleged activity

either occurred within the state of Virginia at a correctional facility in Greensville County

in connection with Plaintiffs extradition or was specifically directed at Virginia during

the extradition process. {Id.) Thus, drawing all reasonable inferences in Plaintiffs favor,

this Court finds Defendant Godwin's contacts with the state of Virginia are sufficient to

demonstrate Defendant purposefully availed himself of the benefits of Virginia's laws

and to render the exercise of personal jurisdiction constitutionally reasonable.

       Another reviewing court has found the process of extradition sufficient to create

personal jurisdiction over the extraditing officer(s) who request and arrange for the

extradition of a fugitive to a non-forum state. See Lee v. City ofLos Angeles, 250 F.3d

668,693-94(9th Cir. 2001)(finding that they purposefully availed themselves ofthe

privilege of conducting activities in the forum state, the court relied upon activities such

as requesting forum state officials to assist in the extradition, regularly communicating

with forum state authorities, and traveling to the forum state to escort the fugitive).

Although the specific details of Plaintiffs claims against Defendant Godwin are difficult

to discern from Plaintiffs Complaint, his allegations must be construed liberally. See

Laber,438 F.3d at 413 n.3. Therefore, as it pertains to Plaintiffs claims against




Accordingly, this Court will not construe Plaintiffs statement as an assertion of another claim
against Defendant Godwin and will consider only those claims in which Defendant Godwin was
named.



                                              10
Defendant Godwin in Counts I, III, V, VI, VIII, and IX, the Court finds it appropriate to

exercise personal jurisdiction.

       Accordingly, Defendants Quinn's, Lamm's, and Godwin's Motion to Dismiss

under Fed. R. Civ. P. 12(b)(2) will be granted to the extent that it pertains to Plaintiffs

claims against Defendant Lamm in Counts III and VI, and Defendant Quinn in Counts V

and X. However, with respect to Plaintiffs claims against Defendant Godwin—

kidnapping, conspiracy against rights, negligence, breach of duty, perjury, and false arrest

via § 1983—^Defendants Quinn's, Lamm's, and Godwin's Motion to Dismiss under Fed.

R. Civ. P. 12(b)(2) will be denied as to jurisdiction.

D. Plaintiff Fails to State a Claim Against Defendants

     i.   Plaintiff Fails to State Claims Against Defendants City of Emporia and
          Emporia Police Department

       Plaintiffs Complaint fails to present any allegations against Defendants City of

Emporia and Emporia Police Department. The Complaint is conspicuously devoid of any

mention of these Defendants apart from initially naming them as Defendants. Not only

are Defendants City of Emporia and Emporia Police Department not mentioned in Counts

One through Eleven, but Plaintiff also fails to include any reference to these Defendants

in his recitation of the facts. (Compl. at 2-9.) Therefore, this Court finds that Plaintiff

fails to state a plausible claim against Defendants City of Emporia and Emporia Police

Department.




                                             II
     ii.   The Criminal Provisions do not Provide Bases for Civil Causes of Action

       Plaintiffs conspiracy against rights, kidnapping, and perjury claims fail because

Plaintiff does not provide an appropriate basis for any such civil cause of action against

Defendants Wright and Godwin. In Count VIII, Plaintiff names Defendant Godwin and

makes allegations of kidnapping pursuant to 18 U.S.C. § 1201. In Count V,Plaintiff

alleges that Defendant Godwin violated 18 U.S.C. § 241, engaging in a "conspiracy

against rights." However, §§ 241 and 1201 are criminal provisions and do not provide

bases for civil causes of action. See 18 U.S.C. §§ 241, 1201. Plaintiff also accuses both

Defendants Wright and Godwin of perjury pursuant to 18 U.S.C. § 1623. However, with

regard to any such potential perjury claim, no civil cause of action exists. See 18 U.S.C.

§ 1623. Therefore, Plaintiffs claims against Defendants Wright and Godwin in Counts

V, VIII, and IX for conspiracy against rights, kidnapping, and perjury will be dismissed

for failure to state a plausible claim.

    iii.   Plaintiff Fails to State Claims for Negligence Against Defendants Wright
           and Godwin


       Plaintiff asserts claims against Defendants Wright and Godwin for "Breach of

Duty." Although it is not clear what a "Breach ofDuty" claim entails, it appears to be a

claim for negligence—if Plaintiffs Complaint is construed liberally. Thus, this Court

will interpret Plaintiffs "Breach of Duty" claims against Defendants Wright and Godwin

as negligence claims. Because Plaintiff already brings specific claims for negligence

against Defendants Wright and Godwin,Plaintiffs "Breach ofDuty" claims will be




                                             12
considered duplicative, and the Court will proceed only with Plaintiffs specific claims

for negligence.

       When reviewing a 12(b)(6) motion, the Court "generally cannot reach the merits

of an affirmative defense, such as the defense that the plaintiffs claim is time-barred";

however,the Court may consider an affirmative defense when there are sufficient facts

alleged in the Complaint to address the issues raised. Goodman v. Praxair, Inc., 494 F.3d

458,464(4th Cir. 2007). Before doing so, the Court must determine which state's

substantive law applies to the claim.

       A federal district court exercising diversity jurisdiction applies the choice-of-law

rules ofthe forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,496-97

(1941). "Virginia applies the lex loci delicti, the law of the place ofthe wrong,to tort

actions ... ." Milton v. IITResearch Inst., 138 F.3d 519, 521 (4th Cir. 1998); McMillan

V. McMillan, 253 S.E.2d 662,663(Va. 1979)(affirming lex loci delicti as the settled rule

in Virginia and declining to adopt the balancing test set forth in the Restatement(Second)

of Conflict of Laws). According to lex loci delicti {''lex locC), a court applies "the law of

the state in which the wrongful act took place, wherever the effects ofthat act are felt."

Milton, 138 F.3d at 522. Stated another way, the place ofthe wrong is "where 'the last

event necessary to make an act liable for an alleged tort takes place.'" Quillen v. Int'l

Playtex, Inc., 789 F.2d 1041, 1044(4th Cir. 1986)(quoting M//er v. Holiday Inns, Inc.,

436 F. Supp. 460,462(E.D. Va. 1977)).

       In this case, as best can be discemed from Plaintiffs Complaint, any injury to

Plaintiff giving rise to his negligence claim against Defendant Wright occurred in


                                             13
Greensville County, Virginia in connection with his extradition. (Compl.^ 19.)

Plaintiffs negligence claim is a common law tort claim, and, in Virginia, such claims are

governed by Virginia's two-year statute of limitations for personal injury actions. See

Va. Code § 8.01-243(A). Under Virginia law, the statute of limitations begins to run

when the cause of action accrues. Va. Code § 8.01-230. In Plaintiffs case, his injury

accrued on or around May 9, 2013, when he was transported to the Wilson County Jail.^
Therefore, Plaintiff was required to bring his negligence claim against Defendant Wright

no later than May 9, 2015. Because Plaintiff filed this Complaint on April 2, 2019, his

claim against Defendant Wright in Count III for negligence is barred by the statute of

limitations.


       With regard to Plaintiffs negligence claim against Defendant Godwin, any injury

to Plaintiff giving rise to his negligence claim against Defendant Godwin occurred in

North Carolina in connection with his extradition. (Compl.^ 26.) Therefore, North

Carolina law applies to the resolution of this claim. See Charnock v. Taylor, 26 S.E.2d

911 (N.C. 1943)(recognizing lex loci delicti as the rule in North Carolina). On this issue.

North Carolina law extends the same protections as federal law. State v. Carter, 370

S.E.2d 553, 556(N.C. 1988)("[A]n individual's constitutional rights under the




® There is some ambiguity surrounding the date of Plaintiffs alleged false arrest and
imprisonment(out of which the facts providing the basis for Plaintiffs negligence claims arise).
The arrest and imprisonment either occurred on May 8,2013 or May 9,2013. {See Compl.
Tin 19-31; Defs.' Mem. Supp. 3.) However, because Plaintiff filed his Complaint on April 2,
2019, any existing discrepancy is immaterial for the purposes of this analysis.

                                               14
Constitution of North Carolina must receive at least the same protection as such rights are

accorded under the Federal Constitution.").

       Here, Plaintiffs negligence claim is predicated only on Defendant Godwin's

failure to further investigate Plaintiffs claims ofinnocence. The Fourth Circuit has held

that, in pursuing an investigation, an officer owes no greater duty of care than ensuring

probable cause exists. See McKinney v. Richland Cty. Sheriff's Dep 7, 431 F.3d 415,

418-19(4th Cir. 2005). Therefore, because Defendant Godwin did not have a duty to

further investigate Plaintiffs protestations. Plaintiff fails to state a claim for negligence

under North Carolina law. Therefore, his claim against Defendant Godwin in Count III

for negligence will be dismissed.

    iv.    Plaintiff Fails to State § 1983 Claims Against Defendants Wright and
           Godwin


       Although Plaintiff asserts substantive claims against Defendants Wright and

Godwin for false arrest, these claims are best construed as false arrest claims brought via

§ 1983. False arrest is not a separate claim from false imprisonment under either Virginia

or North Carolina common law. See Coughlan v. Jim McKay Chevrolet, Inc., No. 90760,

1989 WL 646497, at *1 (Va. Cir. Nov. 13, 1989)(citing Sands v. Norvell, 101 S.E. 569

(Va. 1919)); Mobley v. Broome, 102 S.E.2d 407,409(N.C. 1958). False arrest is,

however, a separate actionable claim if brought via § 1983. See Street v. Surdyka,492

F.2d 368, 371-72(4th Cir. 1974)(involving a cause of action for false arrest under §

1983). Plaintiffs Complaint does not provide a legal or factual basis for his free

standing false arrest claims, but Plaintiff does assert claims for false imprisonment



                                              15
against Defendant City of Wilson Police Department. {Id. at 9-10.) Thus, because

construing Plaintiffs claims as claims for false arrest under § 1983 is the most liberal

construction permissible, the Court will analyze them as such.^ See Laber,438 F.3d at

413 n.3.


       Plaintiff also asserts that Defendant Wright violated § 1983 by "wrongfully

arrest[ing] and confin[ing] Plaintiff." (Compl. at 15.) Because the Court will consider

Plaintiffs above-mentioned claim for false arrest against Defendant Wright as a claim

brought via § 1983,Plaintiffs remaining § 1983 claim against Defendant Wright is,

therefore, duplicative because it also appears to state a claim for false arrest under

§ 1983. Thus, the Court will proceed by considering only two claims for false arrest,

both brought under § 1983, against Defendants Wright and Godwin.

       The Court finds there are sufficient facts alleged in the Complaint to consider

Defendant Wright's statute of limitations affirmative defense to Plaintiffs § 1983 claim.

See Goodman,494 F.3d at 464. As a result. Plaintiffs § 1983 claim against Defendant

Wright may be disposed of on the same grounds as his negligence claim against

Defendant Wright. For § 1983 claims, the statute of limitations is borrowed from state

law. See Owens v. Bait. City State's Attys. Office, 161 F.3d 379, 388(4th Cir. 2014).

Because the most analogous cause of action is a personal injury claim, the applicable

statute of limitations is the state statute of limitations for personal injury claims. Owens

V. Okure,488 U.S. 235, 249-50(1989). The accrual date is similarly calculated.




 This construction is consistent with the Court's December 9,2019 Opinion.


                                              16
Wallace v. Kato, 549 U.S. 384, 388 (2007). The conduct giving rise to Plaintiffs § 1983

claim against Defendant Wright—^the conduct that occurred in connection with Plaintiffs

extradition—occurred in Virginia. Thus, because Virginia's method of determining the

accrual date and two-year statute of limitations apply to Plaintiffs § 1983 claim.

Plaintiffs claim in Count I against Defendant Wright is barred by the statute of

limitations, see supra. For the same reasons. Plaintiffs § 1983 claim in Count XI against

Defendant Wright is likewise barred by the statute of limitations. As a result. Plaintiffs

§ 1983 claims in Counts I and XI against Defendant Wright will be dismissed.

       Finally, with respect to Plaintiffs § 1983 claim for false arrest against Defendant

Godwin,Plaintiffs claim fails because Plaintiff does not allege or attempt to demonstrate

Defendant Godwin lacked probable cause. The Fourth Circuit has found that "there is no

cause of action for 'false arrest' under section 1983 unless the arresting officer lacked

probable cause.'" Street, 492 F.2d at 371-72. Plaintiffs Complaint contains no more

than "labels and conclusions" that Defendant Godwin's actions were unlawful and false.

Twombly, 550 U.S. at 555. Conspicuously absent is any factual basis to support such a

claim. Therefore, Plaintiff fails to state a § 1983 claim for false arrest in Count I against

Defendant Godwin. As a result. Plaintiffs § 1983 claim for false arrest in Count I

against Defendant Godwin will be dismissed.

                                  III.   CONCLUSION


       Accordingly, insofar as Plaintiffs claims in Counts IV and XI are brought against

Defendant Wilson County Jail, and Plaintiffs claims in Counts I, III, and VI are brought

against Defendant Ozlin, the claims will be dismissed. To the extent Plaintiffs claims in


                                              17
Counts III and VI are brought against Defendant Lamm,and Plaintiffs claims in Counts

V and X are brought against Defendant Quinn, the claims will be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(2). Finally, as Plaintiffs remaining claims in

Counts I, III, V, VI, VIII, IX, and XI pertain to Defendants City of Emporia, Emporia

Police Department, Wright, and Godwin, the claims will be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6). Based on the foregoing analysis. Defendants' Motions

to Dismiss will be granted.

      An appropriate Order will accompany this Memorandum Opinion.


                                                             /s/
                                                Henry E. Hudson
                                                Senior United States District Judge

Date:1ai\»1, 20^^
Richmond, Virginia




                                           18
